Renewed proceeding pursuant to section 298 of the Executive Law to enforce an order of the Commissioner of the State Division of Human Rights, dated April 21, 1972, and to compel respondents to comply with the order. Petition granted, without costs, to the extent that respondents are directed to comply with said order as modified, herein. The order is modified, on the law, (1) by striking from subdivision b of the second decretal paragraph thereof the following: “ and its designee, Operation Open City, 1059 Nostrand Avenue, Brooklyn, New York,” and (2) by striking therefrom subdivision e of the second decretal paragraph in its entirety. (See the opinion of this court in Kaval Constr. Corp. v. State Div. of Human Rights, 39 A D 2d 347, and cases cited therein.) Hopkins, Acting P. J., Munder, Martuscello, Latham and Gulotta, JJ., concur.